Honorable Cecil Fruett           Opinion No. C-666
County Attorney
Hutchinson County                Re: Whether Article 23.04
Borger, Texas                        of the 1966 Code of
                                     Criminal Procedure au-
                                     thorizes county clerks
                                     to issue "caplas" to per-
                                     sons other than the
Dear Elr.Pruett:                     sheriff.
        By your recent letter you requested an opinion of this
office as to whether the oounty clerk has authority to issue
a capias to persons other than the sheriff in misdemeanor
cas.88.
       The ig66 Code of Criminal Procedure defines the caplas
inArticle 23.01, as follows:
               "A *capiasjIs a writ issued by the
       court or clerk, and directed 'To any peace
       officer of the State of Texas', commanding him
       to arrest a person accused of an offense and
       bring him before that court immedlatelx,;oron
       a day or at a term stated in the writ.
        The capias in misdemeanor cases is mentioned in Article
23.04 which reads as follows:
               "In misdemeanorcases the caplas or summons
       shall issue from a court having jurisdlotlonof the
       case. The summons shall be issued only upon re-
       quest of the attorney representingthe State and
       shall follow the same form and procedure as in a
       felony case."
Article 23.04 provides directions for the issuance of a summons,
but does not provide directions for the issuance of a capias,
The only d,irectlonsfor the issuance of a capias under the 1966
Code of Criminal Procedureare found in Article 23.01, hereto-
fore quoted. Such Article clearly provides for the issuance
of a capias to any peace officer of the State of Texas.




                              -3214-
-   -




        Honorable Cecil Pruett, page 2 (C-666 )


                Therefore, It is the opinion of this office that Arti-
        cle 23.01 of the 1966 Code of Criminal Procedure governs the
        issuance of a oaplis under Artiole 23.04 and the court or the
        clerk is authorized $0 lssu? the oapias In a tiedemeanorcase
        ananiireot the same to any peace officer of the State of
              .
                                    SlJMMAHy
                  The county clerk, in misdemeanor oauea,
               has authority to issue a oaplas to any peace
               officer of the State of Texas.
                                               Yours very truly,
                                               WApoONER CARR
                                               Attorney General of Texas



                                                   Assistan; Attorney General


        APPROVED:
        OPINION COMMXTTE3
        W. 0. Shultx, Chairman
        Ralph Rash
        Phllllp Crawford
        Howard M. Fender
        Sam Kelley
        APPROVED FOR THE ATTORNEY GENERAL
        By: T. B. Wright




                                      -3215-